office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date genin-138530-05 cc ita b04 ---------- number info release date uil ----------------------------------- -------------------------------------------------- --------------------------------------------- ----------------------------- dear -------------- i am responding to your letter requesting general information on the taxation and withholding requirements of amounts paid in settlement of an action arising under the americans with disabilities act ada we are happy to provide you with the following general information income_tax considerations under sec_61 of the internal_revenue_code a taxpayer must include in gross_income all income from whatever source derived accordingly a taxpayer must include in gross_income an accession to wealth unless it is excluded from income by another section of the code sec_104 excludes from gross_income the amount of any damages excluding punitive_damages received on account of personal physical injuries or physical sickness emotional distress and the physical manifestations thereof do not fall within the definition of personal physical injuries or physical sickness a taxpayer nevertheless may exclude from gross_income an amount for medical_care attributable to emotional distress that was not deducted in a prior taxable_period further the supreme court recently held that a taxpayer must include in gross_income the portion of a taxable recovery paid to an attorney under a contingent_fee arrangement commissioner v banks 125_sct_826 whether settlement proceeds are excludable from gross_income as damages received on account of personal physical injuries or physical sickness is in part a factual question in reaching this determination courts look at the settlement agreement in light of all the surrounding circumstances neither the courts nor the commissioner are bound by the terms of a settlement agreement between third parties that is not the result of good_faith adversarial arms-length negotiations a court may look at the genin-138530-05 allegations of the complaint to determine whether the claims to which the proceeds are allocated in the settlement agreement are claims for personal physical injuries or physical sickness the mere mention of personal physical injuries in a complaint does not by itself serve to bring a recovery within the exclusion whether a recovery under the ada is excludable from gross_income under sec_104 of the code is beyond the scope of this letter which is for informational purposes only and does not constitute a ruling see dollar_figure of revproc_2005_1 2005_1_irb_1 the irs will consider a request for a private_letter_ruling if the taxpayer meets all of the requirements of revproc_2005_1 a letter_ruling addresses the tax consequences of the taxpayer’s acts and transactions not those of a third party see dollar_figure of revproc_2005_1 you can access revproc_2005_1 at www irs gov pub irs-irbs irb05- pdf information reporting requirements sec_6041 generally provides that all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed and determinable gains profits and income of dollar_figure or more in any taxable_year shall render a true and accurate statement to the secretary under such regulations and in such form and manner and to such extent as may be prescribed by the secretary setting forth the amount of such gains profits and income and the name and address of the recipient of such payment sec_1_6041-1 of the income_tax regulations provides generally that every person engaged in a trade_or_business shall make an information_return for each calendar_year with respect to payments it makes during the calendar_year in the course of its trade_or_business to another person of fixed or determinable income comprised of salaries wages commissions fees and other forms of compensation_for services rendered aggregating dollar_figure or more or interest including original_issue_discount rents royalties annuities pensions and other gains profits and income aggregating dollar_figure or more sec_1_6041-1 provides that income is fixed when it is to be paid in amounts definitely predetermined income is determinable whenever there is a basis of calculation by which the amount to be paid may be ascertained the income need not be paid annually or at regular intervals the fact that the payments may be increased or decreased in accordance with the happening of an event does not for purposes of this section make the payments any the less determinable a payment made jointly to two or more payees may be fixed and determinable income to one payee even though the payment is not fixed and determinable income to another payee for example property insurance proceeds paid jointly to the owner of damaged property and to a contractor that repairs the property may be fixed and determinable income to the contractor but not genin-138530-05 fixed and determinable income to the owner and should be reported to the contractor a salesman working by the month for a commission on sales which is paid or credited monthly receives determinable income sec_6045 generally provides that any person engaged in a trade_or_business and making a payment in the course of such trade_or_business shall file a return with the service and furnish a statement to the payee with respect to any payment to an attorney in connection with legal services whether or not such services are performed for the payor but not with respect to the portion of any payment which is otherwise required to be reported under sec_6041 or would be so required but for the dollar limitation contained in that section sec_1_6045-5 of the proposed_regulations provides in pertinent part that except as provided in paragraph c of this section every payor engaged in a trade_or_business who in the course of that trade_or_business makes payments aggregating dollar_figure or more during a calendar_year to an attorney in connection with legal services whether or not the services are performed for the payor must file an information_return for such payments the information_return must be filed on the form and in the manner provided by the commissioner the requirements of this paragraph a apply whether or not a portion of a payment is kept by the attorney as compensation_for legal services rendered or other information returns are required with respect to some or all of a payment under other provisions of the code and regulations accordingly if a payment is made to a claimant in settlement of the claimant’s legal claims and the payment is made in the course of the payor’s trade_or_business and constitutes fixed or determinable income to the claimant of dollar_figure or more then the payor is required to report this payment under sec_6041 and sec_1_6041-1 pursuant to sec_6045 a payment made to the claimant’s attorney in connection with the attorney’s legal services is reportable to the attorney except to the extent that any portion of the payment is reportable to the attorney under sec_6041 and notwithstanding the fact that such payment may be reportable to another person under sec_6041 a payment made to a claimant’s attorney may be reportable to the attorney under sec_6045 and to the claimant under sec_6041 to the extent the payment constitutes income to the claimant see sec_1_6045-5 and f example of the proposed_regulations sec_1_6041-1 example and example and sec_1_6041-1 example and example illustrating the application of various reporting requirements in situations where settlement payments are made to an attorney backup withholding requirements payments that are reportable under sec_6041 or sec_6045 may be subject_to backup withholding at a rate of percent pursuant to sec_3406 backup withholding applies if genin-138530-05 the payee fails to furnish his taxpayer_identification_number tin to the payor in the manner required or if the secretary notifies the payor that the tin furnished by the payee is incorrect see sec_3406 and b under sec_3406 and sec_31_3406_e_-1 a payor is required to withhold under sec_3406 on any reportable_payment at the time the payor pays the reportable_payment to a payee if the payor has not received the payee’s tin in the manner required in sec_31_3406_d_-1 sec_31_3406_e_-1 provides that the payor must stop withholding under sec_3406 within days after the payor receives the payee’s tin in the manner required under sec_31_3406_d_-1 sec_31_3406_d_-1 provides that for relationships subject_to information reporting under sec_6041 the payee must furnish the payee’s tin to the payor either orally or in writing except as provided in sec_31_3406_d_-5 regarding situations where the service notifies the payor to withhold because the payee’s tin is incorrect the payee is not required to certify under penalties of perjury that the tin is correct regardless of when the account contract or relationship is established sec_31_6413_a_-3 provides that if a payor or broker withholds under sec_3406 from a payee in error or withholds more than the proper amount of the tax under sec_3406 the payor or broker may refund the amount erroneously withheld as provided in sec_6413 and this section a payor or broker will be considered to have withheld erroneously under sec_3406 only if the amount is withheld because of an error by the payor or broker eg an error in flagging or identifying an account that is subject_to_withholding under sec_3406 however sec_31_6413_a_-3 provides that for purposes of paragraph a of this section if a payor or broker withholds because the payor or broker has not received a tin or required certification and the payee subsequently provides a tin or a required certification to the payor the payor or broker may not refund the amount to the payee i hope that this information is helpful if you have any further questions please contact ----------------- identification_number ------------- at ----- --------------or -------------------- identification_number ------------- at ----- ------------- sincerely michael j montemurro branch chief office of associate chief_counsel income_tax and accounting
